In the Gnited States Court of Federal Clans

OFFICE OF SPECIAL MASTERS

* RR KKK KK RK KK KK KK KK KR OF

LESIA JONES, *
* No. 19-23V
Petitioner, ** Special Master Christian J. Moran
Ed
V. ** Filed: February 1, 2022
Ed
SECRETARY OF HEALTH ** Stipulation; Hepatitis B vaccine;
AND HUMAN SERVICES, ** varicella vaccine; post-herpetic
* neuralgia.
Respondent. *
ke RK KK KKK KK KR KK KR KK OK KOK

Milton C. Ragsdale, IV, Ragsdale LLC, Birmingham, AL, for Petitioner;
Alexa Roggenkamp, United States Dep’t of Justice, Washington, DC, for
Respondent.

UNPUBLISHED DECISION'

On February 1, 2022, the parties filed a joint stipulation concerning the
petition for compensation filed by Lesia Jones on January 4, 2019. Petitioner
alleged that the Hepatitis B and varicella vaccines she received on or about
September 7, 2016, which are contained in the Vaccine Injury Table (the “Table”),
42 C.F.R. §100.3(a), caused her to suffer from post-herpetic neuralgia. Petitioner
further alleges that she suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.

Respondent denies that the vaccines caused petitioner alleged injuries or any
or injury or petitioner’s current disabilities.

 

' The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

Damages awarded in that stipulation include:

A lump sum payment of $60,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a).

In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.”

IT IS SO ORDERED.

s/Christian J. Moran
Christian J. Moran
Special Master

 

* Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

LESIA JONES,

Petitioner, No. 19-23V
Special Master Moran
Vv. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,
Respondent.

 

 

STIPULATION
The parties hereby stipulate to the following matters:

|. Petitioner, Lesia Jones, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injurics allegedly related to petitioner’s
receipt of hepatitis B and varicella vaccines, which vaccines are contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the vaccines on or about September 7, 2016.

3. The vaccines were administered within the United States.

4. Petitioner alleges that she sustained injuries, including post-herpetic neuralgia, asa
result of receiving the vaccines, and further alleges that she experienced residual effects of these
alleged injures for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages arising out of the alleged vaccine injury.

6. Respondent denies that the vaccines caused petitioner's alleged injuries or any
-l-
other mjury or petitioner’s current disabilities.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. Assoon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $60,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely clection to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in any
proceeding upon this petition,

10. Petitioner and petitioner’s attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not
primarily hable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or
can reasonably be expected to be made under any State compensation programs, insurance
policies, Federal or State health benefits programs (other than Title XIX of the Social Security
Act(42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis,
and represent that they have identified to respondent all known sources of payment for items or

services tor which the Program is not primarily liable under 42 U.S.C. § 300aa-15(g).

2.
1. Payment(s) made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in
petitioner's individual capacity, and on behalf of petitioner’s heirs, executors. administrators,
successors or assigns, does forever irrevocably and unconditionally release, acquit and
discharge the United States and the Secretary of Health and Human Services from any and all
actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the United States Court of Federal Claims,
under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on
account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have
resulted from, the vaccinations as alleged by petitioner in a petition for vaccine compensation
filed on or about January 4, 2019, m the United States Court of Federal Claims as petition No.
19-23V.

4. If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

-3-
15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment
m conformity with a decision that is in complete conformity with the terms of this Stipulation,
then the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either
party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part
of the parties hereto to make any payment or to do any act or thing other than is herein
expressly stated and clearly agreed to. The partics further agree and understand that the award
described in this Stipulation may reflect a compromise of the parties’ respective positions as to
lability and/or amount of damages, and further, that a change in the nature of the injury or
condition or in the items of compensation sought, is not grounds to modify or revise this
agreement.

(7. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the vaccines caused petitioner’s alleged injuries
or any other injury or petitioner’s current condition.

1% All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

ee, ee
Respectfully submitted,

PETITIONER:

; et Opp
a ta lat gate “L-
ore Whig &

LESIA JONES

 

ATTORNEY OF RECORD
FOR PETITIONER:

Me RAGSDALE ~~
Ragsdale L.L.C
517 Beacon Parkway West

Birmingham, Alabama 35209
Telephone: (205) 290-6800

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

deren

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

CELIA —
HEATHER L. PEARLMAN

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamm Franklin Station

Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Dale Wiahlsr, ON Sc, APRN, for po ee | Peat

 

CDR GEORGE REED GRIMES, MD,

Director, Division of Injury
Compensation Programs

Health Systems Bureau

Health Resources and Services
Adnunistration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N 146B

Rockville, MD 20857

H ALEXA ROGGENKAMP

 

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

Tel: 202-616-4179

Email: alexa.roggenkamp@usdoj.gov